Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicants election of Group I, without traverse is acknowledged. Claims 1-3, 5-7, 10-14 and 22-39 have been examined and found free of the prior art.
Claims 1-3, 5-7, 10-14 and 22-39 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-21 and 40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-3, 5-7and 10-42 have been searched and examined and found allowable. The examiners amendment below corrects improper multiple dependency in claims 20 and 21.

Authorization for this examiner’s amendment was given in a telephone call with Maria Laccotripe Zacharakis on 2/24/2021.

The application has been amended as follows: 

In claim 20, line 1, “or 19” has been deleted.

In claim 21, line 1, “any one of claims 18 or 19” has been deleted and replace with “claim 18”.

41. (New) The method of claim 19, wherein the disorder is a PNPLA3-associated disease.

42. (New) The method of claim 19, further comprising administering an anti-PNLPLA3 antibody, or antigen-binding fragment thereof, to the subject.




The following is an examiner’s statement of reasons for allowance: The closest prior art is Khvorova et al (US20050245475) issues as US7820809. Khvorova disclose two computer/algorithm generated potential target sites, SEQ ID NO:31 and 32, which are embraced within the recited region. However there is insufficient teachings such that one in the art would be motivated to select these two potential target sequences from over 1 million such sequences where SEQ ID NO:31 and 32 are not described in the references to be used to design or make siRNAs targeting PNPLA3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635